DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice to Applicant
In the amendment dated 8/5/2021, the following has occurred: Claims 1, 13, 15, and 16 have been amended; Claims 2 and 14 have been canceled.
Claims 1, 3 – 13, 15, and 16 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 – 13, 15, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 15 and 16) and machine (claims 1 and 3 – 13) which recite steps of
Independent claims 1, 13, 15, and 16
acquire history information representing a history of a plurality of interventions provided to a subject;
classify the plurality of interventions included in the history information into  a plurality of units that are used in evaluating effects of the plurality of interventions;
determine temporal continuity of the plurality of interventions for each of the classified units and thereby identify the series of interventions for each of the classified units: and
display information representing a duration of each of the series of interventions as a continuous duration, for each same unit of the plurality of units.
These steps of claims 1, 3 – 13, 15, and 16, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the apparatus language, acquire and registers in the context of this claim encompasses a mental process of the user.  Similarly, the limitation of classify or classification, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the circuitry language, integrate in the context of this claim encompasses a mental process of the user.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The Specification states that the invention, as a whole, is directed to “FIELD	Embodiments described herein relate generally to a medical information processing apparatus and a medical information processing method.”   The as disclosed invention is not a 
The claimed invention ends with a value or classification. That classification may have potential usage in a later step but does not have any claimed practical application. The classification represents an idea with a potential usage.
Dependent claims recite additional subject matter, which further narrows or defines the abstract idea embodied in the claims (such as claim 3 – 12, reciting particular aspects of how integration may be performed in the mind but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of processing circuitry configure to amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification page 42, “The processor in the embodiment is not limited to the configuration in which each processor is configured as one piece of circuitry, but one processor may be configured as a combination of a plurality of independent pieces of circuitry, and caused to implement the functions.”, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of acquire or register amounts to mere data gathering, recitation of classify or classification 
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3 – 12, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims  1, 3 – 13, 15, and 16; acquire and register, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); classify and integrate, e.g., electronic recordkeeping, Alice Corp.,
Dependent claims recite additional subject matter, which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3 – 12, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, integrate, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8 – 13, 15, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dang, U.S. Pre-Grant Publication 2013/ 0006672.
As per claim 1,
Dang teaches a medical information processing apparatus comprising processing circuitry configured to:
The Examiner notes the difference between a functional value and a descriptive value.  A functional value is a number that cause a system to change. For example, in the Diamond v. Diehr case, the number caused the system to open the rubber curing system.  A descriptive number contrasts with a functional number in that the number is not used in a 
It could be argued that the “evaluating the effects of interventions” is a functional result.  The problem is that the Specification does not detail how this occurs. Functionally, it does not occur within the specification but only could occur later. Even if it did occur, ETGs have historically been used for that very purpose as stated within “Symmetry Episodes Treatment Groups” and comparing different episodes of care. 
acquire history information representing a history of a plurality of interventions provided to a subject (paragraph 90, read in records. Specification, page 7, begins with, “An "intervention" is an action performed to a subject by a health care worker such as a physician or an engineer, for the purpose of a medical treatment or a research, and is an action that can be controlled by the health care worker.” The Applicant does not limit what “an action” could be.  Examples are provided however those are merely examples.);
classify the plurality of interventions included in the history information into a plurality of units (paragraph 128 – CPT-ETG table – The Specification does not define or limit what a “unit” is.)
that are used in evaluating effects of the plurality of interventions (paragraph 157, “facilitate correlation of the episode event, e.g., office visit, with the resulting diagnosis” – The Specification describes “used in evaluating” as a mental task performed by the operator.  In page 28, 29, “By contrast to such a conventional technology, according to the embodiment described above, because information representing interventions is displayed in the units used in evaluating the effects of interventions, the operator can evaluate the effects of an intervention more appropriately.”  Therefore, the units represent a number with an intended use.);
determine temporal continuity of the plurality of interventions for each of the classified units (figure 10 and related paragraphs 62 and 157 – 162 a timeline with ETG’s as explained in paragraphs 158 – 162 – The Examiner notes that the specification does not disclose “determine temporal continuity of the plurality of interventions” and further does not disclose “thereby identify the series of interventions for each of the classified units.” The Examiner believes that these limitations are broad enough to include known technology and therefore no 35 U.S. C §112(a) rejection is required.) and
 thereby identify the series of interventions for each of the classified units (paragraph 161 – seventh office visit); and
display information representing a duration of each of the series of interventions as a continuous duration, for each same unit of the plurality of units (paragraphs 101, 102 Episode Treatment Group and paragraph 155, display and figure 10 item 90[a-f] paragraphs 161, 161 – The Examiner notes that the claim does not require displaying the units and only requires that they are used).

As per claim 8, Dang teaches the apparatus of claim 1 as described above.
Dang further teaches the apparatus wherein the processing circuitry is further configured to, when the interventions are classified into a plurality of units, display the units in a visually distinguishable manner (figure 10 – where what is meant by “visually distinguishable manner” is not defined).
As per claim 9, Dang teaches the apparatus of claim 1 as described above.
Dang further teaches the apparatus wherein the processing circuitry is further configured to display information representing a response corresponding to an intervention included in the history information, in a manner mapped to the information representing the intervention (figure 10 where 71 and 75 are timelines).
As per claim 10, Dang teaches the apparatus of claim 9 as described above.
Dang further teaches the apparatus wherein the processing circuitry is further configured to display information representing a response corresponding to a time range matching a duration of the corresponding intervention (figure 10, time line with ETG).
As per claim 11, Dang teaches the apparatus of claim 1 as described above.
Dang further teaches the apparatus wherein the plurality of interventions include at least one of a medication, a meal, a rehabilitation, a surgical operation, an interventional radiology (IVR), and a radiotherapy treatment (figure 10).
As per claim 12, Dang teaches the apparatus of claim 1 as described above.

As per claim 13,
Dang teaches a medical information processing apparatus comprising processing circuitry as described above in claim 1.
As per claim 14, Dang teaches the apparatus of claim 13 as described above.
Dang further teaches the apparatus as described above in claim 2.
As per claim 15,
Dang teaches a medical information processing method as described above in claim 1.
As per claim 16,
Dang teaches a medical information processing method as described above in claim 1.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dang, U.S. Pre-Grant Publication 2013/ 0006672 in view Frohliger et al., U.S. Pre-Grant Publication 2014/ 0324456.
As per claim 3, Dang teaches the apparatus of claim 1 as described above.
Dang does not explicitly teach however, Frohliger further teaches the apparatus wherein the processing circuitry is further configured to:
derive start time and end time of a series of interventions included in the history information based on a classification result (paragraph 50 selection mechanism 210 - The Specification does not have the term “derive.”); and
display information representing the start time and the end time of the series of interventions (figures 12 and 13).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Dang. One of ordinary skill in the art at the time of the invention would have been motivated to associate a time period with a chronic episode of care (Frohliger, paragraph 50).
Claims 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Dang, U.S. Pre-Grant Publication 2013/ 0006672 in view Reiner, U.S. Pre-Grant Publication 2014/ 0324469.
As per claim 4, Dang teaches the apparatus of claim 1 as described above.
Dang does not explicitly teach however, Reiner further teaches the apparatus wherein the processing circuitry is further configured to switch units for displaying the interventions, based on a condition designated by an operator (paragraph 123, ability to modify the degree of data granularity in accordance with context and user specificity).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Dang. One of ordinary skill in the art at the time of the invention would have been motivated to reduce a perceived negative impact due to excessive (and unnecessary) data and/ or additional time requirements (for distinguishing between relevant and irrelevant data). (Reiner, paragraph 123).
The Specification states, page 37 and 38
In this manner, by causing the display control function 154 to display a plurality of units designated by an operator as one unit, the operator can edit the units for displaying the information related to interventions, in the manner desirable to the operator.
As described above, in the second embodiment, the display control function 154 switches the units for displaying the information representing interventions based on the conditions designated by an operator. Therefore, according to the second embodiment, 
Unfortunately, this does not explain what is meant by switching and what is meant by “units for displaying.” It is initially understood that a “display unit” is different from a display.  From page 6, the specification describes a single display
The display 140 is connected to the processing circuitry 150, and displays various types of information and various types of image data output from the processing circuitry 150. For example, the display 140 is implemented as a liquid crystal monitor, a cathode ray tube (CRT) monitor, or a touch panel.
The processing circuitry 150 controls the elements included in the medical information processing apparatus 100, in response to input operations received from operators via the input circuitry 130. For example, the processing circuitry 150 causes the storage 120 to store therein diagnosis data outputs from the I/F circuitry 110. For example, the processing circuitry 150 reads the diagnosis data from the storage 120, and displays the diagnosis data on the display 140. For example, the processing circuitry 150 is implemented as a processor.
Focusing now on the “display control function 154,” the Specification states on page 35
In this manner, by causing the display control function 154 to switch the granularity related to the duration of interventions, it is possible to change the units in which the interventions are displayed based on the granularity in the temporal order. In this manner, without causing the operator to explicitly adjust the granularity in units of classes, the display of the interventions can be switched to that having an appropriate granularity.
Unit is therefore understood to be a measurement designation.  Granularity is therefore described on pages 32/ 33 as 
For example, as illustrated in FIG. 23, the display control function 154 displays a slide bar 511 for receiving an operation for designating the granularity related to the size of the intervention classes to be displayed in the intervention display area 510. When an operator makes an operation of moving the slide bar 511, the display control function 154 displays the information representing the interventions in the unit of classes in the granularity corresponding to the position of the slide bar 511. Examples of the units of classes include the product name, the generic name, the efficacy or the effect of a 
As such, the Examiner understands the claimed “switch units” as referring to displayed information.
As per claim 5 and 6, Dang teaches the apparatus of claim 4 as described above.
Dang further teaches the apparatus wherein the processing circuitry is further configured to switch granularity related to
size of the unit of classification of the interventions.
a duration of the interventions.
(paragraph 123 – the “related to” refers to the intended use of the switching granularity)
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Dang for the reasons as described above.
As per claim 7, Dang teaches the apparatus of claim 4 as described above.
Dang further teaches the apparatus wherein the processing circuitry is further configured to, when the interventions are classified into a plurality of units, group units designated by an operator from among the plurality of units into one unit, and display the one unit (paragraph 123).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add these features into Dang for the reasons as described above.
Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered but they are not persuasive. 
The Applicant states, “Applicant therefore respectfully requests acknowledgment of the claim for foreign priority under 35 U.S.C. §l19 (a)-(d) by checking the appropriate box in the next Official Office Action.” The Examiner acknowledges that a foreign priority claim has been made. The Examiner has no comment upon the priority documents.
The Applicant states, “Claims 1, 13, 15 and 16 are presently further amended to recite a practical application by which "it is possible to present information allowing the effects of an intervention to be evaluated more appropriately."” Making something possible is not a practical application. Unlocking a door makes it possible to open the door but the door may remain shut.  Therefore, there is no claimed practical application.
The Applicant states, “Be that as it may, here the amended claims recite an operation to "determine temporal continuity of the plurality of interventions for each of the classified units and thereby identify the series of interventions for each of the classified units," which clearly is not a "generic" operation, but instead part of a solution to the problem identified in para. [0003] of Applicant's US patent pub. no. 2019/0096527 as noted in Applicant's prior Amendment filed April 21, 2021.”  The Examiner is confused. The Specification does not define or limit what a unit is. The Specification does not define or limit what “temporal continuity” is. Further, the Specification does not define or limit what is meant by “identify the series of interventions.” If the outcome is generic, the calculation is generic, and the variable is generic then how is this something other than a “generic operation?”  The claim is so broad that multiple solutions are possible.
The Applicant states, “However, Dang does not disclose …” as currently claimed. The Examiner is bound by broadest reasonable interpretation in light of the Specification. If Dang really did not teach this limitation then the Applicant should easily point to the Specification and show what the claim limitation means. However, the Applicant merely argues that Dang does not show the claimed limitation without explaining why not.  Therefore, the Examiner notes the Applicant’s spurious argument. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373.  The examiner can normally be reached on M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626